245 P.3d 146 (2010)
239 Or. App. 186
CITY OF EUGENE, Plaintiff-Respondent,
v.
Shannon J. SMYTH, aka Shannon Jensen Smyth, Defendant-Appellant.
250828825; A141645.
Court of Appeals of Oregon.
Argued and Submitted September 15, 2010.
Decided November 24, 2010.
John Halpern, Jr., Eugene, argued the cause and filed the brief for appellant.
Jona J. Maukonen, Portland, argued the cause for respondent. With her on the brief were C. Robert Steringer and Harrang Long Gary Rudnick P.C.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
*147 PER CURIAM.
Appeal dismissed. City of Eugene v. Smyth (A141624), 239 Or.App. 175, 243 P.3d 854 (2010).